Exhibit 10.1

AMENDMENT TO TRANSACTION BONUS AGREEMENT

THIS AMENDMENT TO THE TRANSACTION BONUS AGREEMENT (“Amendment”) is made and
entered into as of January 6, 2017, by and between DESTINATION MATERNITY
CORPORATION (the “Company”) and ANTHONY M. ROMANO (the “Executive”).

WHEREAS, the Company and the Executive entered into a Transaction Bonus
Agreement, dated as of May 31, 2016 (the “Agreement”); and

WHEREAS, pursuant to the Agreement, the Executive is currently eligible to
receive a transaction bonus, provided that such transaction is closed prior to
June 1, 2017; and

WHEREAS, the Company desires to extend the closing deadline and the Executive
desires to agree to such change.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows,
effective as of the date hereof:

1. Section 1.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“‘Approved Transaction’ means after the Effective Date and prior to January 1,
2018, the consummation of a transaction (or series of related transactions) that
is (a) approved by the Board, and (b) results in (i) a sale of substantially all
the assets of the Company, or (ii) a change in control event described in Treas.
Reg. § 1.409A-3(i)(5)(v).”

2. Section 4.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“Expiration of Transaction Bonus Opportunity. Section 2 of this Agreement will
expire, and Executive will have no further rights thereunder, if an Approved
Transaction does not occur prior to January 1, 2018.”

3. Except as specifically provided in and modified by this Amendment, the
Agreement is in all other respects hereby ratified and confirmed and references
to the Agreement shall be deemed to refer to the Agreement, as modified by this
Amendment.

4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed and delivered this Amendment and
the Company has caused this Amendment to be executed and delivered by its duly
authorized representative, in each case on the date first above written.

 

DESTINATION MATERNITY CORPORATION By:  

/s/ Ronald J. Masciantonio

  Name: Ronald J. Masciantonio  

Title: Executive Vice President & Chief

Administrative Officer

 

/s/ Anthony M. Romano

  ANTHONY M. ROMANO